      Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 1 of 12




 1   OSTERGAR LAW GROUP P.C.
     John E. Lattin IV (State Bar No. 167876)
 2   9110 Irvine Center Drive
     Irvine, California 92618
 3   Telephone: (949) 305-4590
     Facsimile: (949) 305-4591
 4
     Admitted Pro Hac Vice:
 5   HOWARD, LEWIS & PETERSEN, P.C.
     KENNETH PARKINSON (UT Bar No. 6778)
 6   PETER L. LATTIN (UT Bar No. 12152)
     120 East 300 North Street
 7   Provo, Utah 84606
     Telephone: (801) 373-6345
 8   Facsimile: (801) 377-4991
 9   Attorneys for Defendants,
     LEGALLY MINE, LLC
10
11                    IN THE UNITED STATES DISTRICT COURT
12                     NORTHERN DISTRICT OF CALIFORNIA
13
14   KASRA ELIASHIEH, M.D., on behalf              Case No.: 3:18-cv-03622-JSC
     of himself and all others similarly
15                                                   ANSWER OF DEFENDANT
     situated,
                                                     LEGALLY MINE, LLC TO
16
                                                   FIRST AMENDED COMPLAINT
                         Plaintiff,
17                                                 AND AFFIRMATIVE DEFENSES
             vs.
18
                                                   Judge: Hon. Jacqueline S. Corley
     LEGALLY MINE, LLC,
19
20                       Defendant.
21
22           Defendant, Legally Mine, LLC, (“Legally Mine”), files an answer to
23   Plaintiff’s First Amended Complaint and Affirmative Defenses as follows:
24                             JURISDICTION AND VENUE
25      1.    Legally Mine admits that it is an LLC registered under the laws of Utah,
26            and its two members are listed as Utah residents. Legally Mine is without
27            knowledge or information sufficient to form a belief as to the truth of the
28            remaining allegations, and on that basis denies the remaining allegations.
                                               1
             ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                        AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
      Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 2 of 12




 1     2.    Legally Mine admits that it enters into contracts with physicians such as
 2           Plaintiff who conduct business in California. To the extent a response is
 3           required, Legally Mine denies the allegations.
 4     3.    Legally Mine admits that it seeks to do business and does business in this
 5           District. It denies that it has transacted business with Plaintiff in this
 6           District. To the extent a response is required, Legally Mine denies the
 7           allegations.
 8                             FACTUAL ALLEGATIONS
 9     4.    Legally Mine admits that Plaintiff has quoted selectively from portions of
10           the Legally Mine website. Legally Mine denies the remaining allegations of
11           paragraph 4 of the Amended Complaint.
12     5.    Legally Mine admits that the selected statements appear in promotional
13           material or on the company website. Legally Mine admits that it does not
14           sell malpractice insurance. Legally Mine denies the remaining allegations
15           of paragraph 5 of the Amended Complaint.
16     6.    Legally Mine admits that the selected statements appear in promotional
17           material or on the company website. Legally Mine denies the remaining
18           allegations of paragraph 6 of the Amended Complaint.
19     7.    Legally Mine admits the allegations of paragraph 7 of the Amended
20           Complaint.
21     8.    Legally Mine denies the allegations of paragraph 8 of the Amended
22           Complaint.
23     9.    Legally Mine denies the allegations of paragraph 9 of the Amended
24           Complaint.
25     10. Legally Mine admits that it offers multiple products and services, but
26           denies the remaining allegations of paragraph 10 of the Amended
27           Complaint.
28   ///
                                              2
            ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                       AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
      Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 3 of 12




 1     11. Legally Mine denies the allegations in paragraph 11 of the Amended
 2          Complaint.
 3     12. Legally Mine denies the allegations in paragraph 12 of the Amended
 4          Complaint.
 5     13. Legally Mine denies the allegations of paragraph 13 of the Amended
 6          Complaint.
 7     14. Legally Mine denies the allegations in paragraph 14 of the Amended
 8          Complaint.
 9     15. Legally Mine denies the allegations in paragraph 15 of the Amended
10          Complaint.
11     16. Legally Mine admits that Plaintiff has quoted selectively from materials
12          produced by Legally Mine. Legally Mine denies the remaining allegations
13          of paragraph 16.
14     17. Legally Mine admits that Plaintiff has quoted selectively from materials
15          produced by Legally Mine. Legally Mine denies the remaining allegations
16          of paragraph 17.
17     18. Legally Mine admits that Plaintiff has quoted selectively from materials
18          produced by Legally Mine. The remaining allegations reference a contract
19          which is not attached. Legally Mine denies the remaining allegations of
20          paragraph 18.
21     19. The allegations in paragraph 19 reference a contract which is not attached,
22          and does not require an admission or denial. Legally Mine denies the
23          remaining allegations of paragraph 19.
24     20. Legally Mine admits that Leland McKay spoke at an event in Chicago, but
25          denies the remaining allegations of paragraph 20.
26     21. Legally Mine admits that Leland McKay spoke at an event in Chicago, but
27          denies the remaining allegations of paragraph 21.
28   ///
                                             3
           ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                      AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
     Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 4 of 12




 1     22. Legally Mine is without sufficient knowledge or information to form a
 2          belief as to the truth of the allegations of paragraph 22, and on that basis,
 3          denies the same.
 4     23. Legally Mine is without sufficient knowledge or information to form a
 5          belief as to the truth of the allegations of paragraph 23, and on that basis,
 6          denies the same.
 7     24. Legally Mine is without sufficient knowledge or information to form a
 8          belief as to the truth of the allegations of paragraph 24, and on that basis,
 9          denies the same.
10     25. Legally Mine admits that Plaintiff has quoted selectively from materials
11          produced by Legally Mine in paragraph 25. The referenced contract is not
12          attached to the Amended Complaint. The allegations include incomplete
13          statements of the Court’s previous actions in this case—none of which
14          require an admission or denial. To the extent that a response is required,
15          Legally Mine denies the allegations in paragraph 25 of the Amended
16          Complaint.
17     26. The allegations reference a contract which is not attached. Legally Mine
18          denies the allegations in paragraph 26 of the Amended Complaint.
19     27. The allegations reference a contract which is not attached. Legally Mine
20          denies the allegations in paragraph 27 of the Amended Complaint.
21     28. The allegations reference a contract which is not attached. Legally Mine
22          denies the allegations in paragraph 28 of the Amended Complaint.
23     29. The allegations reference a contract which is not attached. Legally Mine
24          denies the allegations in paragraph 29 of the Amended Complaint.
25     30. The allegations reference a contract which is not attached. Plaintiff has
26          selectively quoted from materials produced by Legally Mine, but Legally
27          Mine denies the remainder.
28   ///
                                             4
           ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                      AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
      Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 5 of 12




 1     31. Legally Mine denies the allegations in paragraph 31 of the Amended
 2          Complaint.
 3     32. Legally Mine admits that Plaintiff has quoted selectively from materials
 4          produced by Legally Mine in paragraph 32.
 5     33. Legally Mine denies the allegations in paragraph 33.
 6     34. Legally Mine denies the allegations in paragraph 34.
 7     35. The allegations in paragraph 35 reference documents which are not
 8          attached to the Amended Complaint. Legally Mine admits that it provided
 9          other documents to Plaintiff, but denies the remainder.
10     36. The allegations in paragraph 36 reference documents which are not
11          attached to the Amended Complaint. Legally Mine admits that it provided
12          additional documents to Plaintiff, but denies the remainder.
13     37. Legally Mine denies the allegations in paragraph 37 of the Amended
14          Complaint.
15     38. The referenced contract is not attached to the Amended Complaint. To the
16          extent that an additional response is required, Legally Mine denies the other
17          allegations in paragraph 38.
18     39. Legally Mine denies the allegations in paragraph 39 of the Amended
19          Complaint.
20     40. The referenced contract is not attached to the Amended Complaint. To the
21          extent that an additional response is required, Legally Mine denies the other
22          allegations in paragraph 40.
23     41. Legally Mine denies the allegations in paragraph 41 of the Amended
24          Complaint.
25     42. The referenced contract is not attached to the Amended Complaint. To the
26          extent that an additional response is required, Legally Mine denies the other
27          allegations in paragraph 42.
28   ///
                                             5
           ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                      AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
     Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 6 of 12




 1    43. Legally Mine denies the allegations in paragraph 43 of the Amended
 2         Complaint.
 3    44. Legally Mine denies the allegations in paragraph 44 of the Amended
 4         Complaint.
 5    45. Legally Mine is without sufficient knowledge or information to form a
 6         belief as to the truth of the allegations of paragraph 45, and on that basis,
 7         denies the same.
 8    46. Legally Mine denies the allegations in paragraph 46 of the Amended
 9         Complaint.
10    47. Legally Mine denies the allegations in paragraph 47 of the Amended
11         Complaint.
12    48. Legally Mine is without sufficient knowledge or information to form a
13         belief as to the truth of the allegations of paragraph 48, and on that basis,
14         denies the same.
15    49. Legally Mine is without sufficient knowledge or information to form a
16         belief as to the truth of the allegations of paragraph 49, and on that basis,
17         denies the same.
18    50. Legally Mine is without sufficient knowledge or information to form a
19         belief as to the truth of the allegations of paragraph 50, and on that basis,
20         denies the same.
21    51. Legally Mine is without sufficient knowledge or information to form a
22         belief as to the truth of the allegations of paragraph 51, and on that basis,
23         denies the same.
24    52. Legally Mine denies the allegations in paragraph 52 of the Amended
25         Complaint.
26    53. Legally Mine is without sufficient knowledge or information to form a
27         belief as to the truth of the allegations of paragraph 53, and on that basis,
28         denies the same.
                                           6
         ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                    AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
     Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 7 of 12




 1    54. The referenced contract is not attached to the Amended Complaint. To the
 2         extent that an additional response is required, Legally Mine denies the other
 3         allegations in paragraph 54.
 4    55. Legally Mine denies the allegations in paragraph 55 of the Amended
 5         Complaint.
 6    56. Legally Mine denies the allegations in paragraph 56 of the Amended
 7         Complaint.
 8    57. To the extent this paragraph requires a response, Legally Mine denies the
 9         allegations in paragraph 57 of the Amended Complaint, and all
10         subparagraphs included in paragraph 57.
11    58. To the extent this paragraph requires a response, Legally Mine denies the
12         allegations in paragraph 58 of the Amended Complaint.
13    59. To the extent this paragraph requires a response, Legally Mine denies the
14         allegations in paragraph 59 of the Amended Complaint.
15    60. To the extent this paragraph requires a response, Legally Mine denies the
16         allegations in paragraph 60 of the Amended Complaint.
17    61. To the extent this paragraph requires a response, Legally Mine denies the
18         allegations in paragraph 61 of the Amended Complaint.
19    62. Legally Mine denies the allegations in paragraph 62, and incorporates the
20         other denials and defenses outlined in its answer to the Amended
21         Complaint.
22    63. Legally Mine denies the allegations in paragraph 63 of the Amended
23         Complaint.
24    64. Legally Mine denies the allegations in paragraph 64, and incorporates the
25         other denials and defenses outlined in its answer to the Amended
26         Complaint.
27    65. Legally Mine denies the allegations in paragraph 65 of Amended
28         Complaint.
                                           7
         ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                    AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
      Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 8 of 12




 1     66. Legally Mine denies the allegations in paragraph 66, and incorporates the
 2          other denials and defenses outlined in its answer to the Amended
 3          Complaint.
 4     67. Legally Mine denies the allegations in paragraph 67 of Amended
 5          Complaint
 6     68. Legally Mine denies the allegations in paragraph 68, and incorporates the
 7          other denials and defenses outlined in its answer to the Amended
 8          Complaint.
 9     69. Legally Mine denies the allegations in paragraph 69 of Amended
10          Complaint
11     70. Legally Mine denies the allegations in paragraph 70, and incorporates the
12          other denials and defenses outlined in its answer to the Amended
13          Complaint.
14     71. Legally Mine denies the allegations in paragraph 71 of Amended
15          Complaint
16     72. Legally Mine admits that Legally Mine used a form which utilized a credit
17          card number. Plaintiff has not attached the form. To the extent that
18          paragraph 72 requires any additional response, Legally Mine denies the
19          remainder.
20     73. Legally Mine is without sufficient knowledge or information to form a
21          belief as to the truth of the allegations of paragraph 73, and on that basis,
22          denies the same.
23     74. To the extent paragraph 74, and its subparts require a response, Legally
24          Mine incorporates its other denials and defenses, and otherwise denies the
25          allegations in these paragraphs.
26   ///
27   ///
28   ///
                                             8
           ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                      AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
      Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 9 of 12




 1                             FIRST AFFIRMATIVE DEFENSE
 2         The Complaint fails to state a claim upon which relief may be granted.
 3                           SECOND AFFIRMATIVE DEFENSE
 4         Plaintiff’s claims are barred by the doctrine of waiver, release, laches,
 5   estoppel, and/or unclean hands.
 6                            THIRD AFFIRMATIVE DEFENSE
 7         Plaintiff’s claims are barred because Plaintiff is not a class representative, has
 8   not satisfied the provisions of Fed. R. Civ. P. 23, and cannot certify a class.
 9                           FOURTH AFFIRMATIVE DEFENSE
10         This Court does not have jurisdiction because Plaintiff is not a class
11   representative, has not satisfied the provisions of Fed. R. Civ. P. 23, cannot certify a
12   class, and there is not a sufficient amount in controversy for the Court to maintain
13   jurisdiction under 28 U.S.C. §1332.
14                            FIFTH AFFIRMATIVE DEFENSE
15         This Court lacks jurisdiction because the parties agreed to venue and
16   jurisdiction in Utah.
17                            SIXTH AFFIRMATIVE DEFENSE
18         Plaintiff’s claim to function as a class representative is barred because
19   Plaintiff executed a class action waiver with Legally Mine.
20                           SEVENTH AFFIRMATIVE DEFENSE
21         Plaintiff’s claims are barred by the doctrine of accord and satisfaction.
22                           EIGHTH AFFIRMATIVE DEFENSE
23         Plaintiff’s claims are barred because Plaintiff has not sustained damages.
24                             NINTHAFFIRMATIVE DEFENSE
25         Plaintiff’s claims are barred because the provisions of Cal. Civ. Code
26   §1689.20-24    are      void   for   vagueness,   are overbroad, unenforceable       or
27   unconstitutional.
28   ///
                                             9
           ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                      AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
     Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 10 of 12




 1                            TENTH AFFIRMATIVE DEFENSE
 2         Plaintiff’s claims are barred by the applicable statute of limitations.
 3                       ELEVENTH AFFIRMATIVE DEFENSE
 4         Plaintiff’s claims are barred by his own conduct, including offsets under the
 5   doctrine of anticipatory breach, breach of contract, breach of the covenant of good
 6   faith and fair dealing, fraud, or unjust enrichment.
 7                        TWELFTH AFFIRMATIVE DEFENSE
 8         Plaintiff’s claims are barred because Legally Mine has fulfilled all of its
 9   contractual obligations.
10                      THIRTEENTH AFFIRMATIVE DEFENSE
11         Plaintiff’s claims are barred because there is a failure to satisfy real-party in
12   interest requirements.
13                     FOURTEENTH AFFIRMATIVE DEFENSE
14         Plaintiff’s claims are barred because of unilateral or mutual mistake.
15                       FIFTEENTH AFFIRMATIVE DEFENSE
16         Plaintiff is unable to certify a national class, represent parties in other states
17   outside of California, or assert violations of California consumer statutes on behalf
18   of individuals residing outside of California.
19                       SIXTEENTH AFFIRMATIVE DEFENSE
20         Plaintiff’s claims are barred because he failed to comply with the terms of his
21   contract with Legally Mine.
22                     SEVENTEENTH AFFIRMATIVE DEFENSE
23         Plaintiff’s claims are barred because Legally Mine has tendered the amount
24   of money at issue to Plaintiff as a refund.
25                      EIGHTEENTH AFFIRMATIVE DEFENSE
26         Plaintiff’s claims are barred because he has failed to mitigate his damages.
27   ///
28   ///
                                            10
           ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                      AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
     Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 11 of 12




 1         WHEREFORE, DEFENDANT PRAYS that Plaintiff take nothing by his
 2   complaint and the Court dismiss it with prejudice.
 3
 4   Dated: May 18, 2020                   OSTERGAR LAW GROUP P.C.
 5
 6
 7                                         By:   /s/ John E. Lattin IV
                                                 John E. Lattin IV
 8                                               Attorneys for Defendant
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            11
           ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                      AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
     Case 3:18-cv-03622-JSC Document 97 Filed 05/18/20 Page 12 of 12




 1                                  PROOF OF SERVICE
 2   I am at least 18 years of age, and not a party to the within action. I am a resident of
     or employed in the County of Orange, State of California. My address is 9110
 3   Irvine Center Drive, Irvine, California 92618. My electronic address is:
     cslovenec@ostergar.com
 4
     On May 18, 2020, I served the foregoing document(s) described as:
 5
     ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED
 6
              COMPLAINT AND AFFIRMATIVE DEFENSES
 7
     on the interested parties identified in this action by the means of service designated
 8   below:
 9         David Michael Rosenberg-Wohl               Attorneys for Plaintiff
           Hershenson Rosenberg-Wohl, APC
10         315 Montgomery St., 8th Fl.
           San Francisco, CA 94104
11         415-829-4330
           Email: david@hrw-law.com
12
13
         (By Mail Service) By depositing the sealed envelope(s) with the United States
14   Postal Service at Yorba Linda, CA, with postage thereof fully paid. (C.C.P.§1013
     and/or §1101 et seq.)
15
       X (By Electronic Transmission) I caused the described document(s) described
16   herein electronically transmitted and served via the Pacer system. The above-listed
     counsel have consented to electronic service and have been automatically served by
17   the Notice of Electronic Filing, which is automatically generated by CM/ECF at the
     time said document was filed, and which constitutes service pursuant to FRCP
18   5(b)(2)(E) and L.R. 5-1(h).
19        (By Overnight Courier) Pursuant to C.C.P.§1013(c)(d)), I caused described
     document(s) to be deposited in a box or other facility regularly maintained by the
20   express service carrier, or delivered to an authorized courier or driver authorized by
     an express service carrier to receive documents, in an envelope or package
21   designated by that express service carrier with delivery fees paid or provided for,
     and addressed to the person(s) as indicated above on (Date:) August 3, 2015, at
22   (Location:) FedEx 5645 E. La Palma Avenue, Suite 165, Anaheim, CA 92807.
23   I certify that I am employed in the office of a member of the bar of this Court at
     whose direction the service was made.
24
     Executed on May 18, 2020, at Irvine, California.
25
26                                                 _/s/_Christina Slovenec__________
                                                   CHRISTINA SLOVENEC
27
28

                                            12
           ANSWER OF DEFENDANT LEGALLY MINE, LLC TO FIRST AMENDED COMPLAINT AND
                      AFFIRMATIVE DEFENSES: CASE NO.: 3:18-CV-03622-JSC
